Citation Nr: 1451635	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition. 

2.  Entitlement to service connection for a left foot condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The May 2008 rating decision, inter alia, denied the Veteran's claims of entitlement to service connection for a back condition and a left foot condition.  In December 2008, the Veteran filed a Notice of Disagreement (NOD), in which she expressly disagreed with the RO's denial of these claims.  38 C.F.R. § 20.201 (2014).  The RO issued a Statement of the Case (SOC) in December 2009 and the Veteran filed a substantive appeal, VA Form 9, in March 2010.  

In her substantive appeal, the Veteran requested a hearing before the Board.  Thus, she was scheduled for an October 2014 hearing.  However, the Veteran did not appear at the scheduled hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A back disability was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current back disability to service.

2.  A left foot disability was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current left foot disability to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a left foot disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a September 2007 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  It also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the statements from the Veteran.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran is seeking service connection for a back disability and a left foot disability on the basis that the conditions are related to her active duty service. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran's service treatment records indicate that the Veteran complained of back pain once in November 1979.  Then, she was treated for back pain again in January 1980, after she hurt herself while lifting boxes.  There are no further complaints of back pain in the Veteran's service treatment records.  Similarly, there are no notations of foot pain throughout her service treatment records.  Additionally, in April 1982, the Veteran underwent a periodic examination during which she denied any foot or back problems.  On her April 1982 report of medical history, the Veteran denied foot trouble and recurrent back pain.  The Board notes that the Veteran was not provided a separation examination and the Veteran was informed, in writing that the separation examination would only be given if a physician reviewing her record indicated that an examination should be accomplished.  The Veteran signed this form, indicating her understanding of its contents.

The Veteran's post-service VA records indicate that she has sought treatment for left foot and ankle pain intermittently between 2005 and 2009.  The treatment records indicate that she fractured her left ankle in 1988 during a motor vehicle accident.  The ankle was repaired with a metal plate and screws.  The Veteran has also received "aertex athletic shoes" and socks to assist with her ambulation and reduce her pain.  The Veteran has swelling and edema in the bilateral ankles.  Finally, X-ray studies show that the Veteran has an "incidental plantar calcaneal spur" in the left foot.  Otherwise, X-ray findings are normal.  

Additional post-service private treatment records show that she was involved in a second motor vehicle accident in Mach 2007.  At that time, she injured her feet and her back, among the other injuries she sustained.  The X-ray findings from the private treatment records note degenerative changes in her spine, but no other abnormalities.  There are no additional complaints or diagnoses of a back disability, and no indication that the Veteran's degenerative changes are related to service.

The Veteran stated in her December 2008 NOD that she injured her back and feet while she was digging a trench in Fort Lee, Virginia.  She asserted that the service treatment records from that incident are missing.  Specifically, she stated that the only service treatment records include records from her pregnancies.  However, the Board notes that the September 2007 PIES request included a request for the Veteran's complete medical and dental records.  Furthermore, a review of the treatment records in the file reveals that there appear to be treatment notes and records ranging throughout the Veteran's six years on active duty.  Thus, apart from the Veteran's own statements, there is no indication that there are missing service treatment records.

Therefore, though the Veteran requires "aertex athletic shoes" and she reports pain in her bilateral feet and ankles, there is no competent evidence linking her current condition to service.  Furthermore, while the Veteran has exhibited "degenerative changes" in her back, there is no indication that this disability is related to service.  The only evidence relating the Veteran's current back or left foot disability to service is the Veteran's own lay assertions.  While the Veteran was competent to describe her symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a back or left foot disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of musculoskeletal symptoms arising from a back or foot disability.  Thus, the Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis of a back or left foot disability.  

Moreover, to the extent that the Veteran believes that her back disability and left foot disability are due to her service, as a lay person, she is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of her back and left foot disabilities is not competent medical evidence, as such questions requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of her lay contentions is low because the overall factual picture is complex.  Given the normal clinical evaluation of the Veteran's spine and feet throughout service and the two post-service intercurrent motor vehicle accidents, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between her back and left foot disabilities and her active duty service.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether her back and left foot disabilities are related to her period of service, to include the injury she contends she sustained therein.

The Board notes that the RO did not seek a VA medical opinion for the claims for service connection.  In this case, as discussed above, there is no competent evidence that either the Veteran's current back or left foot disability had its onset in service.  Instead, service treatment records are absent of any complaints, treatment, or diagnoses of a chronic back or left foot disability.  Additionally, while the Veteran complained of back pain twice while on active duty, there is no evidence that she developed a back disability in service; furthermore, there is no evidence that the Veteran sought treatment for any condition related to her left foot at any point during her period on active duty.  As discussed above, the Veteran consistently sought treatment throughout her tenure on active duty, and the records are absent complaints regarding her left foot.  The Veteran's conclusory generalized contention that she has a back disability and left foot disability that are related to service does not meet the low threshold of an "indication" that the claimed disabilities are due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion is not triggered for any of the above-described claims. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi 18 Vet. App. 512 (2004).  
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a back disability is denied. 

Service connection for a left foot disability is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


